Citation Nr: 0428280	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease/emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Law Clerk



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1967.

The matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran was scheduled for a Travel Board hearing in 
August 2004.  Notice of the hearing was provided in July 
2004.  The veteran failed to report for the hearing.  There 
is no indication that the veteran requested a postponement of 
his scheduled hearing and no evidence of good cause for his 
failure to report.  Accordingly, his request for a hearing is 
treated as though it had been withdrawn and the Board will 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(d) (2003).


REMAND

The veteran served on active duty from October 1966 to 
September 1967.  He originally sought to establish service 
connection for ulcer disease in April 1978.  He submitted 
private treatment records from J. B. Greene, M.D.  The 
records covered a period of treatment from May 1969 to April 
1977.  The records show that the veteran was treated for 
gastrointestinal-related complaints as early as January 1969 
when he complained of cramping in the upper duodenum.  The 
diagnosis at the time was viral infection.  In May 1969 he 
was treated for entero-colitis.  The veteran was diagnosed as 
having a possible peptic ulcer in February 1970.  He was 
later diagnosed with a duodenal ulcer in April 1970.  He had 
a subtotal gastrectomy in September 1970 although records 
associated with that surgery were not associated with the 
claims file.

The veteran was treated for several other complaints over the 
years.  An entry dated in December 1974 noted that the 
veteran was referred to a VA hospital for treatment of 
prostatitis, cystitis and a urethral obstruction.  Another 
entry, from January 1975, noted that the veteran reported 
that he was told at the VA hospital that he had no 
significant pathology.

Associated with the claims file is a request to the Allen 
Park, Michigan, VA hospital for all treatment records for the 
veteran from 1974 to 1978.  However, there is no indication 
that a response to the request was received.  As outstanding 
VA treatment records have been identified, another request 
for the records must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The veteran's claim was denied in May 1978.  The basis for 
the denial was that there was no evidence of a stomach 
disorder or ulcer in service.  The veteran did not appeal.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2003).  

The veteran's current attempt to reopen his claim service 
connection for an ulcer was received on August 24, 2001.  He 
did not list any current treatment for his ulcer on his VA 
claim form.  The veteran also sought entitlement to service 
connection, inter alia, for emphysema (variously 
characterized as either emphysema or chronic obstructive 
pulmonary disease (COPD) by the RO).

The Board notes that the RO previously wrote to the veteran 
in December 2001 to provide him the notice required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and VA's 
implementing regulations.  See 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The letter failed to properly 
identify the issues involved and the appropriate notice for 
both a claim to reopen and a claim of service connection.  
Further, the letter failed to advise the veteran of what 
evidence he needed to submit to substantiate his claims, what 
evidence he was responsible for and what evidence VA was 
responsible to obtain.  Finally, the letter did not advise 
the veteran to submit any evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

As noted above 38 C.F.R. § 3.156(a) was amended in August 
2001.  However, that amendment is applicable only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  As the veteran filed his application to 
reopen his claim one week prior to this date, the earlier 
version of the law is applicable in this case.  

In that regard, the RO cited to the amended version of the 
regulation in the August 2002 statement of the case.  On 
remand, the RO must apprise the veteran of the pertinent 
regulatory provision defining "new and material evidence" 
38 C.F.R. § 3.156(a) (2001).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
certain chronic diseases, including a peptic ulcer (gastric 
or duodenal), may be presumed to have been incurred in or 
aggravated during service if the disorder becomes manifest to 
a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307(e), 3.309 (2003). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

To date evidence has not been received that shows that the 
veteran suffered from any type of ulcer in service or that a 
peptic ulcer was manifested to a compensable degree within 
one year after service.  He has presented evidence of 
treatment for gastrointestinal problems within 18 months 
after service.

Further, the current medical evidence of record, consisting 
of VA treatment records, does not show definite treatment for 
an ulcer.  A VA psychiatric examiner reported that the 
veteran was treated for peptic ulcer disease at the time of 
an April 2002 examination.  A VA general medical examiner 
noted that the veteran was asymptomatic for several years 
after the gastrectomy.  He then related current symptoms 
described by the veteran as a burning sensation in the 
substernal area associated sometimes with choking and 
coughing for the last few years.

The veteran should identify all sources of records that show 
current treatment for an ulcer, and, that any currently 
diagnosed ulcer is related to his period of military service.

Further, there has been no evidence received that shows 
emphysema or COPD during service, or which relates any such 
current problem to military service.  The veteran should be 
advised of the need to identify medical evidence to show that 
his COPD or emphysema is related to service.  

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The veteran should be 
specifically told of the information 
or evidence he should submit, and of 
the information or evidence that VA 
will yet obtain with respect to his 
claims.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should be asked 
to submit all pertinent information 
or evidence that he has in his 
possession.  He should be told of 
the need to submit evidence linking 
COPD or emphysema to military 
service, and of the need to submit 
new and material evidence (as 
defined by 38 C.F.R. § 3.156 (2001)) 
with respect to his previously 
denied claim of service connection 
for ulcer disease.  

2.  The RO should contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his ulcer or emphysema/COPD since 
service.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran, if any, 
that have not been previously 
secured, and associate them with the 
claims file.  Records relating to 
the veteran's gastrectomy and 
records prepared at Allen Park VA 
hospital should be sought.  Any 
request for VA records should be for 
the period from September 1967 to 
the present.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran, and his 
representative, should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include a 
recitation to the earlier definition 
of "new and material evidence."  
38 C.F.R. § 3.156 (2001).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

